 330 NLRB No. 11NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Basic Metal and Salvage Co., Inc. and Local 958,Waste Material Sorters, Trimmers and Han-dlers Union, AFLŒCIO and Mark A. Holder.Cases 29ŒCAŒ19324 and 29ŒCAŒ19597November 16, 1999SUPPLEMENTAL DECISION AND ORDERBY CHAIRMAN TRUESDALE AND MEMBERS FOX ANDLIEBMANOn November 8, 1996, the National Labor RelationsBoard issued a Decision and Order,1 inter alia, directingBasic Metal and Salvage Co., Inc., the Respondent, tooffer Mark A Holder immediate and full reinstatement,
and make him whole for any loss of earnings or other
benefits that he may have suffered as a result of the Re-spondent™s discrimination against him in violation of theNational Labor Relations Act. On September 23, 1997,
the United States Court of Appeals for the Second Cir-cuit entered its judgment enforcing in full the Board™sOrder.A controversy having arisen over the amount of back-pay due the discriminatee, on August 25, 1999, the Re-gional Director for Region 29 issued a compliance speci-fication and notice of hearing alleging the amount dueunder the Board™s Order through 1997, and notifying the
Respondent that it should file a timely answer complying
with the Board™s Rules and Regulations. Although prop-erly served with a copy of the compliance specification,the Respondent failed to file an answer.2By letter dated September 21, 1999, counsel for theGeneral Counsel advised the Respondent that no answerto the compliance specification had been received and
that unless an appropriate answer was filed by September28, 1999, summary judgment would be sought.  The Re-spondent filed no answer.On October 6, 1999, the General Counsel filed withthe Board a Motion for Summary Judgment, with exhib-its attached.  On October 8, 1999, the Board issued anorder transferring the proceeding to the Board and a No-tice to Show Cause why the motion should not begranted.  The Respondent again filed no response.  The
allegations in the motion and in the compliance specifi-cation are therefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.                                                       1 322 NLRB 462 (1996).2 The Respondent did submit a statement that it has ceased doingbusiness as of June 30, 1999.  This clearly does not purport to be ananswer to the compliance specification.  We note also that this letter didnot reflect service on any of the parties to the case.Ruling on the Motion for Summary JudgmentSection 102.56(a) of the Board™s Rules and Regula-tions provides that the Respondent shall file an answerwithin 21 days from service of a compliance specifica-tion.  Section 102.56(c) of the Board™s Rules and Regu-lations states:If the respondent fails to file any answer to the specifi-cation within the time prescribed by this section, theBoard may, either with or without taking evidence in
support of the allegations of the specification and with-out further notice to the respondent, find the specifica-tion to be true and enter such order as may be appropri-ate.According to the uncontroverted allegations of theMotion for Summary Judgment, the Respondent, despitehaving been advised of the filing requirements, has failedto file an answer to the compliance specification.  In the
absence of good cause for the Respondent™s failure to file
an answer, we deem the allegations in the compliance
specification to be admitted as true, and grant the Gen-eral Counsel™s Motion for Summary Judgment.3  Ac-cordingly, we conclude that the net backpay due the dis-criminatee for the period set forth in the compliancespecification is as set forth therein and we will order
payment by the Respondent of the amount to the dis-criminatee, plus interest accrued on the amount to thedate of payment.ORDERThe National Labor Relations Board orders that theRespondent, Basic Metal and Salvage Co., Inc., Brook-lyn, New York, its officers, agents, successors, and as-signs, shall make whole Mark A. Holder, by paying him$18,381.15, plus interest accrued to the date of payment
and minus tax withholdings required by Federal and state
laws.Dated, Washington, D.C.  November 16, 1999John C. Truesdale,                          ChairmanSarah M. Fox,                                  MemberWilma B. Liebman,                      Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       3 The compliance specification reserved, and we grant, the RegionalDirector the right to claim wage increases for the claimant at the samerate as those granted to similarly situated employees during 1995. Fur-ther, we note that in the absence of a valid offer of reinstatement, thebackpay period has not terminated and that the compliance specifica-tion claimed no backpay at this time after the fourth quarter of 1997.